Case: 14-40643      Document: 00512993471         Page: 1    Date Filed: 04/03/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                                                                   FILED
                                      No. 14-40643                              April 3, 2015
                                                                              Lyle W. Cayce
WILBERT PATRICK STEWART,                                                           Clerk


                                                 Petitioner-Appellant

v.

WILLIAM STEPHENS, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 2:13-CV-408


Before PRADO, OWEN, and GRAVES, Circuit Judges.
PER CURIAM: *
       In this 28 U.S.C. § 2254 proceeding, Wilbert Patrick Stewart, Texas
prisoner # 1833832, challenged the calculation of his sentence following his
parole revocation.      He now seeks a certificate of appealability (COA) to
challenge a district court order dated May 30, 2014. In the order, the district
court denied, without prejudice, Stewart’s motions for a COA and leave to
proceed in forma pauperis on appeal. Stewart filed these motions to appeal a


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-40643     Document: 00512993471     Page: 2   Date Filed: 04/03/2015


                                  No. 14-40643

magistrate judge’s memorandum and recommendation, which the district
court had not yet considered.
        We must examine the basis of our jurisdiction, sua sponte, if necessary.
Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987). The district court’s May
2014 order is not final or otherwise appealable. See Dardar v. Lafourche Realty
Co., 849 F.2d 955, 957 (5th Cir. 1988). Accordingly, the appeal is DISMISSED
for lack of appellate jurisdiction, and Stewart’s COA application is denied as
moot.
        We note that, in addition to the instant appeal, Stewart has filed two
other appeals during this § 2254 proceeding. See Stewart v. Stephens, No. 14-
40535; Stewart v. Stephens, No. 14-40835. We dismissed one of those appeals
for lack of appellate jurisdiction, see Stewart v. Stephens, No. 14-40535 (5th
Cir. Aug. 19, 2014), and denied a COA as to the other, see Stewart v. Stephens,
No. 14-40835 (5th Cir. Mar. 4, 2015). Stewart is CAUTIONED that future
frivolous or repetitive filings will result in the imposition of sanctions,
including dismissal, monetary sanctions, and restrictions on his ability to file
pleadings in this court or any court subject to this court’s jurisdiction. Stewart
should review all pending matters in this court and move to dismiss any that
are frivolous or repetitive.




                                        2